824 A.2d 47 (2003)
In re S. Edward FIRESTONE, Respondent.
A Member of the Bar of the District of Columbia Court of Appeals.
No. 02-BG-513.
District of Columbia Court of Appeals.
Submitted May 13, 2003.
Decided May 22, 2003.
Before TERRY, STEADMAN, and SCHWELB, Associate Judges.
PER CURIAM:
On April 29, 2002, respondent S. Edward Firestone entered a plea of guilty in the United States District Court for the District of Massachusetts to eighteen counts of mail fraud in violation of 18 U.S.C. § 1341 (2002). After Bar Counsel reported respondent's convictions to this court, we suspended respondent pursuant to D.C. Bar R. XI, § 10(c). We directed the Board on Professional Responsibility ("the Board") to institute a formal proceeding to determine the nature of the final discipline to be imposed and, specifically, to decide whether respondent's crimes involved moral turpitude. The Board has concluded that respondent's convictions involve moral turpitude per se and recommends disbarment pursuant to D.C.Code § 11-2503(a) (2001).
Bar Counsel has informed the court that she takes no exception to the Board's report and recommendation. Respondent has not filed any exceptions to the Board's report and recommendation. In such circumstances, our review of the Board's recommendation is especially deferential. In re Delaney, 697 A.2d 1212, 1214 (D.C.1997) (citation omitted). See D.C. Bar R. XI, § 9(g)(2). It is well settled in this jurisdiction that mail fraud is a crime of moral turpitude per se. See, e.g., In re Dunbar, 810 A.2d 917 (D.C.2002). Thus, D.C.Code § 11-2503(a) mandates respondent's disbarment. Accordingly, it is
ORDERED that S. Edward Firestone is disbarred from the practice of law in the District of Columbia.